Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 15, 2022. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Claims 1, 4, 6, 8, 10-12, 16, 70-81, 83, and 85-90, drawn to a biocircuit system comprising at least one effector module, said effector module comprising: 
(a) a stimulus response element (SRE) and
(b) at least one payload, said payload comprising a protein of interest which is attached, appended or associated with said SRE,
wherein said SRE comprises a destabilizing domain (DD), said DD comprising, in whole or in part, human dihydrofolate reductase (hDHFR) mutant, 
a vector encoding said biocircuit system, and a host cell comprising said vector, classified in C12N 9/003.

Within Group I, Applicant has elected without traverse the following species, wherein:
i) the alternative effector module destabilizing domain (DD) DHFR mutation is Y122I, and the corresponding SEQ ID NO is SEQ ID NO:6426, as recited in Claim 6; 
	ii) the alternative effector module payload is a chimeric antigen receptor, as recited in Claims 11-12; 
	iii) the alternative additional feature structure is a promoter, as recited in Claim 76; 
	iv) the alternative nucleic acid vector is a plasmid, as recited in Claim 78; and
	v) the alternative host cell is a CD4+ T cell, as recited in Claims 81, 86, and 88.

	Applicant has cancelled recitation of prior elected alternative effector module destabilizing domain (DD) DHFR mutation species Y122I, and the corresponding SEQ ID NO:6426. 
	Amended independent claims now require the effector module destabilizing domain (DD) DHFR to comprise at least one amino acid mutation in addition to Y122I mutation.
	The Examiner has extended the search to SEQ ID NO:6445 (Y122I, G21T), SEQ ID NO:6451 (Y122I, Q36K), SEQ ID NO:6447 (Y122I, L74N), SEQ ID NO:6453 (Y122I, V75F), SEQ ID NO:6452 (Y122I, V121A), SEQ ID NO:6454 (Y122I, A125F), and SEQ ID NO:6469 (Y122I, Q36F, N65F).

Amendments
           Applicant's amendments, filed July 15, 2022, is acknowledged. Applicant has cancelled Claims 2-7, 9, 13-15, 17-69, and 88, withdrawn Claims 70-71, 74, 79, 82, and 84, amended Claims 1, 72-73, 75, 80-81, 83, and 85-87, and added new claims, Claims 91-95. 
	Claims 1, 8, 10-12, 16, 70-87, and 89-95 are pending. 
	Claims 70-71, 74, 79, 82, and 84 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 8, 10-12, 16, 72-73, 75-78, 80-81, 83, 85-87, and 89-95 are under consideration. 

Priority
This application is a continuation of: 
PCT/US2018/020704 filed March 2, 2018; 
PCT/US2018/020718 filed March 2, 2018; 
PCT/US2018/020741 filed March 2, 2018; 
PCT/US2018/020755 filed March 2, 2018; and 
PCT/US2018/020768 filed March 2, 2018. 
Applicant’s claim for the benefit of a prior-filed application provisional applications:
62/555,328 filed on September 7, 2017;
62/555,316 filed on September 7, 2017;
62/542,402 filed on August 8, 2017; 
62/542,400 filed on August 8, 2017; 
62/484,063 filed on April 11, 2017; 
62/484,062 filed on April 11, 2017; 
62/484,060 filed on April 11, 2017; 
62/484,052 filed on April 11, 2017; 
62/484,047 filed on April 11, 2017; 
62/466,603 filed on March 3, 2017; and 
62/466,601 filed on March 3, 2017
under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on July 15, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter: the claims are directed to human DHFR mutants comprising the amino acid sequence of: 
SEQ ID NO:6445 (Y122I, G21T)
SEQ ID NO:6451 (Y122I, Q36K)
SEQ ID NO:6447 (Y122I, L74N)
SEQ ID NO:6453 (Y122I, V75F)
SEQ ID NO:6452 (Y122I, V121A)
SEQ ID NO:6454 (Y122I, A125F); and 
SEQ ID NO:6469 (Y122I, Q36F, N65F). 
The prior art does not teach of fairly suggest the mutation combinations present in these SEQ ID NOs.
Wandless et al (U.S. 2009/0215169; of record) is considered closest prior art for having disclosed DHFR mutants, including Y100I, which is analogous to instant Y122I of human DHFR, as shown below: 
Instant SEQ ID NO:6426 (Y122I hDHFR mutant, upper line) to Wandless SEQ ID NO:14 (Y100I ecDHFR mutant, lower line)
KLTEQPELANKVDMVWIVGGSSVIKEAMNHPGHLKLFVTRIMQDFESDTFFPEIDLEKYK
 : |       |  : ::||  ||:: :  |   ||::| |  : | || ||: : : :: 
SVDEAIA ACGDVPEIMVIGGGRVIEQFL--PKAQKLYLTHIDAEVEGDTHFPDYEPDDWE
Wandless et al also disclosed replacing ecDHFR F103 (syn hDHFR A125) to a different amino acid, e.g. L or S, and thus does not fairly suggest modifying hDHFR A125 to become A125F, but instead would appear to teach away from 125F, in preference for A125L or A125S in hDHFR.

Specification
2. 	The disclosure stands objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See [00762]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Response to Amendment
Applicant has not corrected the specification.

Claim Objections
3. 	Claims 1, 72, 76, 80 and 92 are objected to because of the following informalities: the claims have suffered typographical errors. 
	Claims 1 and 72 twice recite the conjunction “and” in the Markush group. See Claim 76, for example.
	Claim 76, “atargeting peptide”. See, “a signal peptide”, for example.
	Claim 80, “biocircuit claim 1”. See Claim 83, for example.
	Claim 92, “claim72”. See Claim 92, for example.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

4. 	The prior rejection of Claims 80-81 and 85-88 under 35 U.S.C. 101 and section 33(a) of the America Invents Act is withdrawn in light of Applicant’s amendments to the claims to recite “isolated”, which the Examiner finds persuasive. 

5. 	Claim 92 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claimed invention is directed to non-statutory subject matter. The claimed cells, including immune cells, are disclosed to be human cells, e.g. human embryonic stem cells [0069], and disclosed to be administered to a subject, to wit, humans [0075, 232, 818]. The cell is present or intended to be present in a human being, said cell becoming integrated into the human being and therefore being an inseparable part of the human itself. The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter.  As such, the recitation of “isolated” would be remedial. 
Appropriate correction is required. (See, for example, amendments to Claims 80-81 and 85-88 above).

Claim Rejections - Improper Markush Grouping 
6. 	The prior rejection of Claims 81, 86, and 88 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in light of Applicant’s amendments to cancel recitation of the stem cells, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7. 	The prior rejection of Claim 88 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

8. 	The prior rejection of Claims 1, 4, 8, 10-12, 16, 72-73, 75-78, 80-81, 83, and 85-90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the independent claims to recite the Markush group SEQ ID NO’s, which the Examiner finds persuasive. 

9. 	The prior rejection of Claim 73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claim cancelling recitation of fusion polypeptide, antibody, immunotherapeutic agent, and gene therapy agent, which the Examiner finds persuasive. 

10. 	The prior rejection of Claims 1, 4, 6, 8, 10-12, 16, 72-73, 75-78, 80-81, 83, and 85-90 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendments to the independent claims to recite the Markush group SEQ ID NO’s, which the Examiner finds persuasive. 

11. 	Claims 1, 8, 10-12, 16, 72-73, 75-78, 80-81, 83, 85-87, and 89-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 1 and 72 recite the broad recitation “comprising the amino acid sequence of…”, and the claim also recites “(amino acid 2-187 WT)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the phrase “comprising, in whole or in part”, which renders the claims indefinite because it is unclear what amino acids of the hDHFR are required to be present in the destabilizing domain. The recited Markush group SEQ ID NOs appear to be exemplary language, and thus it appears the claims do not actually require the hDHFR mutant(s) to comprise the SEQ ID NO mutations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The Examiner suggest cancellation of “in whole or in part”. See Claim 72, for example.
Claim 1 recites, comprising…selected from the group consisting of, e.g. (amino acid 2-187 of WT)(G21T, Y122I), and then recites “comprising the amino acid sequence of SEQ ID NO:6445”, which is broader in scope to (amino acid 2-187 of WT)(G21T, Y122I). The use of comprising…consisting of…comprising is confusing and renders the scope of the destabilizing domains indefinite. Furthermore, the recitation of (G21T, YI22I), for example, contradicts (amino acid 2-187 of WT) because the SEQ ID NOs do not encode amino acids 2-187 of wildtype hDHFR. 
Claim 72 recites, selected from the group consisting of, e.g. (amino acid 2-187 of WT)(G21T, Y122I), and then recites “comprising the amino acid sequence of SEQ ID NO:6445”, which is broader in scope to (amino acid 2-187 of WT)(G21T, Y122I). Furthermore, the recitation of (G21T, YI22I), for example, contradicts (amino acid 2-187 of WT) because the SEQ ID NOs do not encode amino acids 2-187 of wildtype hDHFR. 
The Examiner suggests amending the claims to recite ‘selected from the group consisting of the amino acid sequence of SEQ ID NO:6445 (G21T, Y122I), the amino acid sequence of SEQ ID NO:6447 (L74N, Y122I), etc…, for example. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
12 	The prior rejection of Claims 1, 4, 6, 8, 10, 72-73, 75-78, 83, and 89 under AIA  35 U.S.C. 103 as being unpatentable over Iwamoto et al (Chemistry & Biology 17: 981-988, 2010; of record in specification) in view of Wandless et al (U.S. 2009/0215169; co-author to Iwamoto et al), Miller (U.S. 2012/0115128), and Mayer-Kuckuk et al (U.S. 2004/0053836) is withdrawn in light of Applicant’s amendments to the independent claims to recite the mutation combinations, limitations not disclosed or fairly suggested by the cited prior art. 

13. 	The prior rejection of Claims 4, 6, 8, 10-12, 16, 72-73, 75, 77-78, 80-81, 83, and 85-90 under AIA  35 U.S.C. 103 as being unpatentable over Iwamoto et al (Chemistry & Biology 17: 981-988, 2010; of record in specification) in view of Wandless et al (U.S. 2009/0215169; co-author to Iwamoto et al), Miller (U.S. 2012/0115128), and Mayer-Kuckuk et al (U.S. 2004/0053836), as applied to Claims 1, 4, 6, 8, 10, 72-73, 75-78, 83, and 89 above, and in further view of Wang et al (U.S. 2016/0272718; published September 22, 2016; filed March 15, 2016) is withdrawn for reasons discussed above. 

Citation of Relevant Prior Art
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liu et al (PNAS 110(25): 10159-10164, 2013) is considered relevant prior art for having taught amino acid alignments between human DHFR and a multitude of non-human DHFR proteins, including E. coli DHFR (e.g. Figure 1).

	Oefner et al (Eur. J. Biochem. 174: 377-385, 1988) is considered relevant prior art for having taught the crystal structure of human DHFR binding to ligands methotrexate and trimethoprim, whereby Y121, which corresponds to Y100 in E. coli DHFR, is shown to be part of the ligand-binding pocket (Figure 3c, 3d).

	Bertino et al (U.S. Patent 6,642,043) is considered relevant prior art for having disclosed mutant forms of human DHFR, said mutants comprising at least one or two mutations (Table 3).

Cornish et al (U.S. 2006/0211007) is considered relevant prior art for having disclosed bacterial and human DHFR (Figure 1; ([0054], “DHFR may be of human or non-human origin”), and mutant variants thereof [0048, 62], capable of binding methotrexate [0054] or trimethoprim.

Caspary et al (U.S. 2007/0254338) is considered relevant prior art for having disclosed fusion proteins comprising the C-terminal portion of DHFR [0030, 44] to control activity of the polypeptide of interest fused to DHFR, wherein the DHFR may be of bacterial or human origin [0042]. Caspary et al disclosed the protein of interest may be an immunotherapeutic agent [0034].

Conclusion
15. 	 No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633